Citation Nr: 0416871	
Decision Date: 06/25/04    Archive Date: 06/30/04

DOCKET NO.  95-16 909A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an increased rating for degenerative joint 
disease of the left knee.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

C. Crowley, Counsel


INTRODUCTION

The veteran had active duty service from August 1975 to 
August 1979. 

This appeal initially came before the Board of Veterans' 
Appeals (Board) from a February 1993 rating decision (RD) 
from the Department of Veterans Affairs Regional Office 
(VARO) in San Francisco, California.  The claims file was 
later transferred to VARO Oakland, and subsequently to VARO 
Waco, Texas.  While his claims file was under the 
jurisdiction of VARO Waco, the veteran had appointed the 
Texas Veterans Commission as his service representative.  He 
next moved to New Mexico and his claims file is currently 
under the jurisdiction of the VARO Albuquerque.  

He was afforded a local hearing at the Regional Office (RO) 
in March 1996, and a hearing before the undersigned Veteran's 
Law Judge (VLJ, formally Member of the Board), sitting at the 
RO, in September 2002.  


FINDING OF FACT

The veteran's left knee disability is manifested by 
degenerative joint disease, causing subjective complaints of 
pain, occasional swelling, and functional impairment, 
consisting primarily of limitation of flexion to 110 degrees, 
and to 90 degrees with pain, with a resulting inability to 
bend, stoop, crawl or climb.  


CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for a left 
knee disability have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.326, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes 5003, 5257, 5258, 5259, 5260, 5261, 5262, 
5263 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A and implemented at 
38 C.F.R. § 3.159, integrated VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Duty to Notify 

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide, and which information and evidence 
the claimant is expected to provide.  Further, in Pelegrini 
v. Principi, 17 Vet. App. 412, 422 (2004), the United States 
Court of Appeals for Veteran Claims (CAVC) held, in part, 
that a VCAA notice, as required by 38 U.S.C. § 5103, must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ or RO) decision on a claim for 
VA benefits.  

In this case, because the RO initially denied the October 
1992 claim in February 1993, this was impossible, as the VCAA 
was not enacted until November 2000.  However, the Board 
finds that the veteran is not prejudiced by any defect with 
respect to timing of the VCAA notice.  Conway v. Principi, 
353 F.3d 1369 (2004).  This is because the veteran was 
informed of VA's duties, both by specific VCAA notice letters 
(March and August 2001), the RD, statement of the case (SOC), 
and supplemental statements of the case (SSOC), as well as 
the appropriate notification and assistance at each 
appropriate stage of the appellate process.  

For example, although the August 1998 letter to the veteran 
was clearly pre-VCAA, it notified the veteran both of what he 
needed to do, and what specific additional information was 
required, in order to substantiate his claim.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Additionally, the October 
2003 SSOC cited 38 C.F.R. § 3.159, providing notice that VA 
would obtain records in the custody of Federal agencies, that 
he should submit any evidence in his possession that 
pertained to the claim, and that he could authorize VA to 
obtain records, such as private medical records, on his 
behalf.  The veteran was also provided with notice that VA 
would be conducting numerous examinations to help determine 
the nature and extent of his left knee condition (as well as 
what the evidence of record, to include the VA examinations, 
revealed.)  The rating decision also notified the veteran of 
the applicable rating criteria, and the reason for the 
decision.  

As for the 60 day time limit for submitting evidence, prior 
to adjudicating the claim, the Veterans Benefits Act of 2003, 
P.L. 108-183, § 701, 117 Stat. 2651 (Dec. 16, 2003) (to be 
codified in part at 38 U.S.C.A. § 5103) authorizes the 
Secretary to make a decision on a claim before the expiration 
of the one-year period provided in the VCAA.  This 
legislation, effective as if enacted on November 9, 2000, 
immediately after the enactment of the VCAA, supersedes the 
decision of the United States Court of Appeals for the 
Federal Circuit in Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) that 
invalidated a regulatory provision, implementing the VCAA, 
that required a response to VCAA, as here, in less than the 
statutory one-year period. 

For these reasons, neither the timing nor the content of the 
VCAA notice is prejudicial to the veteran and no further 
procedural development is required to comply with the duty to 
notify under the VCAA.  Moreover, no useful purpose would be 
served in remanding this matter for more procedural 
development and a remand would result in unnecessarily 
imposing additional burdens on VA with no possible benefit 
flowing to the veteran.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining relevant evidence necessary 
to substantiate the claim.  All identified evidence has been 
obtained and associated with the claims folder, and the 
veteran has not identified any other pertinent evidence 
concerning his claim.  Specifically, the service medical 
records, VA outpatient treatment reports, VA examination 
reports, and all indicated private medical evidence has been 
associated with the claims folder.  The veteran was also 
afforded a VA examination and the RO required clarification 
when needed.  See 38 C.F.R. § 4.70.  The veteran was afforded 
the opportunity for both a local hearing, and a hearing 
before a Veteran's Law Judge, at the RO.  The veteran has not 
identified any other pertinent evidence, not already of 
record.  As there is otherwise no additional evidence to 
obtain, the Board concludes that the duty-to-assist 
provisions of the VCAA have been complied with.  Thus, the 
Board concludes that the veteran has been provided with 
notice of what VA was doing to develop the claim, what the 
evidence showed, what he could do to help his claim, and the 
reasons for the decision made.  


II.  Left Knee

The evaluation VA assigns to a disability is determined by 
comparing the signs and symptoms the veteran is presently 
experiencing with criteria set forth in VA's Schedule for 
Rating Disabilities (Schedule).  The Schedule is based on the 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  Also, when making determinations concerning the 
appropriate rating to be assigned, VA must take into account 
the veteran's entire medical history and circumstances.  See 
38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995). 

Historically then, service connection was established for 
bilateral knee disabilities in a February 1984 RD.  A zero 
percent rating was assigned for chondromalcia of the left 
knee.  In October 1992, the veteran submitted his reopened 
claim for an increased rating.  In February 1993, the RO 
assigned the bilateral knee disability a 10 percent rating 
under 5010, for x-ray evidence of arthritis, without evidence 
of limitation of motion, of two major joints.  The veteran 
disagreed with this evaluation.  A rating action next 
increased the veteran's disability evaluation to a combined 
20 percent for his knee disabilities, that is, he was 
assigned a separate 10 percent rating for each knee, in May 
1995.  In a December 1996 RD, he was assigned a temporary 
total evaluation under the provisions of paragraph 30 for a 
period of convalescence, subsequent to a left knee operative 
procedure, effective from January 26, 1995.  The 10 percent 
rating was again effective from April 1, 1995.  He was 
afforded a local hearing in March 1996.  Another paragraph 30 
temporary total rating was assigned, effective from October 
10, 2001, following another left knee operative procedure.  
The current 10 percent rating has been in effect from 
December 1, 2001.  The veteran was afforded a hearing before 
the undersigned Veteran's Law Judge in September 2002.  

A review of the clinical findings show that, in September 
1994, and again in September 2003, gait was normal.  Lower 
limb alignment was normal.  Flexion was clinically described 
as 135/135 (and to 130 degrees in a separate note), and 
extension as 180/180.  The veteran had a left knee 
arthroscopy and debridement in January 1995.  The ACL 
[anterior cruciate ligament] was intact, the bilateral 
menisci were intact, there was mild edge fraying of the 
lateral menisci, and bilateral femoral condyles.  A November 
1995 x-ray examination report revealed degenerative changes 
of both knees with mild hypertrophic changes.  Another 
November 1995 record revealed ROM to 135 on the left.  There 
were minimal effusions.  The knee was stable to varus and 
valgus stress.  In March 1996, the veteran was prescribed 
crutches, but the record reveals that this was prior to 
discharge from right knee surgery.  A September 1998 
radiology report shows that the veteran's left knee 
manifested degenerative change.  

More recently, in June 2001, there was no instability to 
stress on his anterior drawers, although there was pain.  In 
August 2001, the veteran reported left knee pain greater than 
the right.  He was worked up by pre-op for an additional 
procedure, but the anesthesia service recommended further 
heart work-up prior to surgery, which the veteran did not 
want.  A left knee radiographic report of the same date shows 
moderate changes of osteoarthritis.  Later records dated 
September 2001 reveal that the veteran opted for an 
arthroscopy procedure.  The October 2001 report of that 
procedure shows that there was moderate degenerative change 
in the patellofemoral joint and medial compartment.  The 
anterior horn of the medial meniscus showed fraying.  ACL was 
intact.  Only minimal change was noted in the lateral 
compartment.  The articular surface of the medial compartment 
also showed degeneration, and it was rendered smooth.  Two 
weeks after his procedure the veteran again presented 
complaining of knee pain.  He was ambulatory without 
assistance.  He requested a medication refill.  

Notes dated one week later show that he was free of pain, 
with no complaints of discomfort, although the intensity of 
his pain was self reported as a 7 out of 10.  Another week 
later, the veteran was manifesting pain that was managed 
effectively.  He was fitted and issued 2 hinged knee braces.  
An ortho note of the same date shows that the veteran was 
prescribed knee exercises, and that total knee replacement 
(TKR) was not indicated, due both to the veteran's age, and 
because the osteoarthritis of his knee joint was not severe 
enough.  A subsequent ortho note, dated in December 2001, 
reveals that the veteran desired a TKR, as he felt little 
improvement from his left knee arthroscopy.  On physical 
examination, there was no effusion in the knee joint.  There 
was good range of pain free movement of the left knee, 
without instability.  The examiner opined that the veteran 
was too young, at 45, for a TKR, especially considering that 
the joint space was still well preserved.  

A January 2002 RD reveals that total disability due to 
individual unemployability was granted, effective from June 
2001.  A November 2002 clinical entry shows that there was 
knee tenderness at the lateral joint line, but no effusions, 
and both knees were stable.  

A January 2003 note shows that knee pain was well controlled 
on new medication, requiring no extra Vicodan.  However, the 
veteran complained of nausea, vomiting, and headache, and 
stated that "the side effects [of the pain medication] were 
worse than the pain."  An April 2004 note reveals that the 
veteran was unsure whether to proceed with the TKR.  

The veteran was also extensively examined by VA's 
compensation and pension service, as explained below.  

The veteran's left knee disability may be assigned a higher 
rating than the current 10 percent evaluation if the evidence 
shows ankylosis of the knee (Diagnostic Code (DC) 5256); 
recurrent subluxation or lateral instability resulting in 
either moderate (20%) or severe (30%) impairment (DC 5257); 
dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and joint effusion (DC 5258), or symptomatic 
removal of the same (DC 5259); or qualifying limitation of 
motion.  Flexion of the knee must be limited to 30 degrees or 
less (DC 5260), and extension of the knee limited to 15 
degrees or more (DC 5261), to obtain a 20 percent rating 
under those criteria.  Nonunion/malunion of the tibia and 
fibula (DC 5262), with more than slight knee disability, may 
also result in a rating higher than 10 percent.  38 C.F.R. 
§ 4.71a.  

The veteran's left knee DJD is currently evaluated as 10 
percent disabling under DC 5010, which is rated in parity 
with DC 5003.  DC 5003 provides that degenerative arthritis 
established by x-ray findings will be rated based on 
limitation of motion (LOM) under the appropriate diagnostic 
code for the specific joint or joints involved, in this case, 
either DC 5260 or 5261.  The veteran has demonstrated some 
current LOM.  When the LOM is present, but noncompensable, 
under the specific DC for the involved joint, a 10 percent 
rating will be assigned under 5003 (or 5010).  There must be 
objective confirmation of LOM, by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
38 C.F.R. § 4.71a.  Where there is no LOM, but x-ray evidence 
of involvement of two or more joints, a 10 percent rating is 
assigned.  Involvement of two or more joints, with occasional 
incapacitating exacerbations, warrant the assignment of a 20 
percent rating.  

Also, when determining the severity of musculoskeletal 
disabilities such as the one at issue, which is at least 
partly rated on the basis of range of motion, VA must 
consider the extent the veteran may have additional 
functional impairment above and beyond the limitation of 
motion objectively demonstrated due to the extent of her 
pain/painful motion, limited or excess movement, weakness, 
incoordination, and premature/excess fatigability, etc., 
particularly during times when symptoms "flare up," such as 
during prolonged use, and assuming these factors are not 
already contemplated in the governing rating criteria.  See 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 38 C.F.R. 
§§ 4.40, 4.45, 4.59.

A review of the evidence of record indicates that the veteran 
has received frequent treatment for his left knee disability 
since October 1992, and that he has complaints of knee pain.  
However, the record does not show that his disability is 
objectively of the severity so that a higher rating is 
warranted.

He was most recently examined in September 2003.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  The examiner reviewed 
the entire claims folder, obtained a medical history, 
performed diagnostic testing, physically examined the 
veteran, and provided the requested opinion, as well as 
expanding on that opinion in February 2004.  The veteran 
weighed 270 pounds and was 6 feet 3 inches tall.  Range of 
motion was from zero to 110 degrees bilaterally.  See Plate 
II, 38 C.F.R. § 4.71.  He had no instability.  There was 
bilateral joint line tenderness, bilateral patellar 
crepitance, and bilateral 1+ effusion.  Radiographs of the 
left knee revealed severe tricompartmental degenerative joint 
disease (DJD).  The February 2004 addendum reveals that there 
was pain at the extreme of flexion bilaterally.  There was no 
evidence of quadriceps atrophy or gait abnormality to suggest 
weakness or fatigability or incoordination.  The examiner 
also found that the loss of flexion beyond 110, and the pain 
with flexion beyond 90 degrees, would cause loss of function 
in terms of crawling, stooping, bending and climbing.  
Because of the need for knee motion beyond 90 degrees with 
everyday use, his limitation of function was considered an 
everyday issue.  

In this case, there is no evidence of an ankylosis 
disability, or of recurrent subluxation or lateral 
instability.  Although the veteran testified that he felt his 
knee was unstable, the examiner specifically found no 
instability on clinical examination.  See Espiritu v. 
Derwinski, 2 Vet App 492 (1992).  Additionally, no 
instability was demonstrated on clinical examinations in 
November 2002, December 2001, June 2001, and his knees were 
stable to varus and valgus stress, in November 1995.  

Further, symptomatic semilunar cartilage, or symptomatic 
removal of the same, is not shown.  The examiner, after 
reviewing the entire record and medical history, diagnosed 
the veteran with tricompartmental DJD.  First, although some 
effusion was shown along the joint line (November 1995 and 
September 2003), that effusion was considered as the 
objective evidence supporting his rating under DC 5003, and 
to compensate the veteran twice for this symptom would 
constitute impermissible pyramiding.  38 C.F.R. § 4.14.  
Further, no effusion into the joint was demonstrated in 
December 2001 or November 2002.  In any event, although the 
veteran testified that he had locking in the past, there is 
evidence of frequent clinical treatment but no evidence of 
frequent episodes of locking, as contemplated by either DC 
5258 or DC 5259.  Thus, a greater rating under either DC 5258 
or DC 5259 is not shown.  

There is also no evidence of a genu recurvatum diagnosis, so 
that a separate rating is warranted under DC 5263.  38 C.F.R. 
§ 4.71a.  

Although the veteran was prescribed a brace, there is no 
evidence of loose motion, or that a rating is warranted for 
any nonunion or malunion of the tibia and fibula, under DC 
5262.  This is because marked or moderate knee disability is 
not shown.  As found by the examiner, there was no quadriceps 
atrophy.  There was no gait abnormality, and these findings 
did not suggest weakness, fatigability or incoordination, in 
the medical opinion of the examiner.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Because the veteran's 
left knee disability is objectively manifested primarily by 
limitation of motion, and that limitation is not even 
compensable, he cannot be said to be manifesting marked or 
moderate left knee disability.  See Pernorio v. Derwinski, 2 
Vet. App. 625 (1992) (Because VA possesses specialized 
expertise, agency's determination of proper Diagnostic Code 
application due greater deference); Butts v. Brown, 5 Vet. 
App. 532 (1993) (election of proper diagnostic code not 
question of law subject to de novo standard of review).  
38 C.F.R. § 4.71a.  

Giving due consideration to the principles set forth under 
DeLuca, the Board finds that the evidence of record does not 
support a rating greater than 10 percent for a left knee 
disability.  The Board acknowledges that the veteran 
testified that his knee becomes fatigued after a day of use, 
requiring two days of rest, and that the record shows that 
the veteran would experience additional functional impairment 
on crawling, stooping, bending and climbing, as specifically 
noted by the February 2004 addendum, which was accomplished 
for purposes of a DeLuca analysis.  However, the clinical 
record does not show additional functional impairment which 
warrants a higher rating.  First, even after considering the 
impact of pain, the veteran's limitation of his flexion is 
only to 90 degrees, which does not even contemplate a zero or 
10 percent rating under DC 5260.  Thus, his 10 percent rating 
for x-ray evidence of degenerative change, with some minimal 
objective evidence of LOM (occasional effusion), is 
adequately evaluated by the criteria at DC 5003.  

Second, the September 1999 VA examination revealed that after 
27 minutes on a treadmill with a 5 degree incline at 2 miles 
per hour, the veteran's limitation of flexion decreased by 
only 10 degrees, to 115 degrees, and that his strength was 
slightly diminished.  The examiner also thought it 
significant to opine that although clinical testing was 
accomplished, there was no swelling of the knees after use, 
and that even with this treadmill testing, the tests can only 
reveal the effort that is exerted.  

Further, he noted that in arthritic patients, such as the 
veteran, the early morning, upon rising, was the worst part 
of the day, with improvement upon use.  Nonetheless, in order 
to be responsive, it was opined that there would be a 20 
percent reduction in functional capability after a 7-8 hour 
period of activity.  Given the extensive medical evidence 
which noted the objective findings with regard to range of 
motion and impairment of the knee prior to testing for 
functional impairment, the Board finds that the estimated 
reduction in functional capacity during flare-ups does not 
entitle the veteran to a higher rating.  

Finally, the Board also finds it particularly probative that 
the veteran has always maintained that his pain was always 
constantly severe.  That is, he has specifically excluded the 
possibility of flare-ups as contemplated by DeLuca, due to 
pain, which is his primary complaint.  Thus, the appeal must 
be denied.  In reaching this decision, the Board considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).








ORDER

An increased rating for a left knee disability is denied.




	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



